 1   MICHAEL N. FEUER, City Attorney (SBN 111529x)
     THOMAS H. PETERS, Chief Assistant City Attorney (SBN 163388)
 2   CORY M. BRENTE, Senior Assistant City Attorney (SBN 115453)
     HASMIK BADALIAN COLLINS, Deputy City Attorney (SBN 255839)
 3   200 North Main Street, 6th Floor, City Hall East
     Los Angeles, CA 90012
 4   Phone No.: (213) 978-8722
     Fax No.: (213) 978-8785
 5   Email: Hasmik.Collins@lacity.org
 6   Attorneys for Defendants CITY OF LOS ANGELES, LOS ANGELES
     POLICE DEPARTMENT, CHARLIE BECK, ROBERT ESTRADA,
 7   MICHAEL HACKMAN, MICHAEL HENDERSON, JAMES HARPER,
     JENNIFER MARTINEZ, JAMES JOLICOEUR, and WILLIAM DUNN
 8
                         UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     DONNA WALKER, an individual and as            Case No. 2:18-cv-00857 MRW
12   guardian ad litem to DEREK TRESVANT;          [Assigned to Hon. Michael R.
13   CHANDA TRESVANT, an individual;               Wilner]
     TARYN TRESVANT, an individual and
14   CLAUDIA TRESVANT, an individual;              PROTECTIVE ORDER RE:
15                      Plaintiff,                 DISCLOSURE OF THIRD
                                                   PARTY INFORMATION
16                       vs.
17
     CITY OF LOS ANGELES, a public entity;
18   LOS ANGELES POLICE DEPARTMENT, a
19   public entity; CHARLIE BECK, an individual;
     OFFICER ESTRADA, an individual;
20   OFFICER M. HACKMAN, and individual;
     SERGEANT HENDERSON, an individual;
21
     SERGEANT HARPER, an individual;
22   OFFICER MARTINEZ, an individual;
     OFFICER JOLICOUER, an individual;
23   DETECTIVE DUNN, an individual;
24   AUTOZONE PARTS, INC dba AUTOZONE,
     a Nevada corporation; CARLOS MORAN, an
25   individual; and DOES 1-50, inclusive
26               Defendants.
27
28
                               STIPULATED PROTECTIVE ORDER
 1   1.    INTRODUCTION
 2         1.1    PURPOSES AND LIMITATIONS
 3         Discovery in this action is likely to involve production of confidential,
 4   proprietary, or private information for which special protection from public
 5   disclosure and from use for any purpose other than prosecuting this litigation may be
 6   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
 7   the following Stipulated Protective Order. The parties acknowledge that this Order
 8   does not confer blanket protections on all disclosures or responses to discovery and
 9   that the protection it affords from public disclosure and use extends only to the
10   limited information or items that are entitled to confidential treatment under the
11   applicable legal principles. The parties further acknowledge, as set forth in Section
12   12.3, below, that this Stipulated Protective Order does not entitle them to file
13   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
14   that must be followed and the standards that will be applied when a party seeks
15   permission from the court to file material under seal.
16         1.2    GOOD CAUSE STATEMENT
17         This action involves the City of Los Angeles, Los Angeles Police Department,
18   Charlie Beck, Robert Estrada, Michael Hackman, Michael Henderson, James Harper,
19   Jennifer Martinez, James Jolicouer, William Dunn, Autozone Parts, Inc. dba
20   Autozone, and Carlos Moran (“Defendants”). In this case, Plaintiffs claim they were
21   wrongfully accused and arrested on charges they were eventually prosecuted for. In
22   connection with these claims, plaintiffs intend to seek discovery that include and
23   involve personal and confidential information related to third-party witnesses.
24         Plaintiffs are seeking materials and information that Defendants City of Los
25   Angeles and Los Angeles Police Department (“City”) maintain as official information
26   and which contain third-party private information. These records may contain dates
27   of birth, home addresses, and personal contact information.
28

                                               1
                                  STIPULATED PROTECTIVE ORDER
 1          Defendants assert that the confidentiality of the materials and information
 2   sought by Plaintiff is recognized by California law. The right to privacy in
 3   “California primarily derives from the California Constitution's declaration that
 4   individuals have an inalienable right to privacy. Art. I § 1.” Davis v. Leal (E.D. Cal.
 5   1999) 43 F.Supp.2d 1102, 1110–11. Previously, the City has not publicly released
 6   the materials and information referenced above except under protective order or
 7   pursuant to a court order, if at all.
 8          The City contends that absent a protective order delineating the responsibilities
 9   of nondisclosure on the part of the parties hereto, there is a specific risk of
10   unnecessary and undue disclosure by one or more of the many attorneys, secretaries,
11   law clerks, paralegals and expert witnesses involved in this case. This disclosure
12   would violate the privacy rights of the third parties in this case and could subject the
13   City to liability.
14          Thus, good cause exists for the entry of this pretrial protective order in that the
15   action involves claims of misconduct by law enforcement officers who acted while in
16   the course of their employment. Accordingly, to expedite the flow of information, to
17   facilitate the prompt resolution of disputes over confidentiality of discovery
18   materials, to adequately protect information the parties are entitled to keep
19   confidential, to ensure that the parties are permitted reasonable necessary uses of such
20   material in preparation for and in the conduct of trial, to address their handling at the
21   end of the litigation, and serve the ends of justice, a protective order for such
22   information is justified in this matter. It is the intent of the parties that information
23   will not be designated as confidential for tactical reasons and that nothing be so
24   designated without a good faith belief that it has been maintained in a confidential,
25   non-public manner, and there is good cause why it should not be part of the public
26   record of this case. To enable the parties and the Court to more efficiently work
27   through concerns raised regarding the propriety of disclosing any such information,
28   the parties wish the Court to enter the following proposed order into the record.

                                                 2
                                    STIPULATED PROTECTIVE ORDER
 1         1.3    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
 2                SEAL
 3         The parties further acknowledge, as set forth in Section 12.3, below, that this
 4   Stipulated Protective Order does not entitle them to file confidential information
 5   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
 6   the standards that will be applied when a party seeks permission from the court to file
 7   material under seal.
 8         There is a strong presumption that the public has a right of access to judicial
 9   proceedings and records in civil cases. In connection with non-dispositive motions,
10   good cause must be shown to support a filing under seal. See Kamakana v. City and
11   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
12   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
13   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
14   require good cause showing), and a specific showing of good cause or compelling
15   reasons with proper evidentiary support and legal justification, must be made with
16   respect to Protected Material that a party seeks to file under seal. The parties’ mere
17   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
18   without the submission of competent evidence by declaration, establishing that the
19   material sought to be filed under seal qualifies as confidential, privileged, or
20   otherwise protectable—constitute good cause.
21         Further, if a party requests sealing related to a dispositive motion or trial, then
22   compelling reasons, not only good cause, for the sealing must be shown, and the
23   relief sought shall be narrowly tailored to serve the specific interest to be protected.
24   See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
25   each item or type of information, document, or thing sought to be filed or introduced
26   under seal in connection with a dispositive motion or trial, the party seeking
27   protection must articulate compelling reasons, supported by specific facts and legal
28

                                                3
                                   STIPULATED PROTECTIVE ORDER
 1   justification, for the requested sealing order. Again, competent evidence supporting
 2   the application to file documents under seal must be provided by declaration.
 3         Any document that is not confidential, privileged, or otherwise protectable in
 4   its entirety will not be filed under seal if the confidential portions can be redacted. If
 5   documents can be redacted, then a redacted version for public viewing, omitting only
 6   the confidential, privileged, or otherwise protectable portions of the document, shall
 7   be filed. Any application that seeks to file documents under seal in their entirety
 8   should include an explanation of why redaction is not feasible.
 9   2.    DEFINITIONS
10         2.1    Action: Donna Walker et al. vs. City of Los Angeles et al., Case No.
11   CV 18-00857 (C.D. Cal.).
12         2.2    Challenging Party: a Party or Non-Party that challenges the designation
13   of information or items under this Order.
14         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
15   how it is generated, stored or maintained) or tangible things that qualify for protection
16   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
17   Cause Statement. This also includes (1) any information copied or extracted from the
18   Confidential information; (2) all copies, excerpts, summaries or compilations of
19   Confidential information; and (3) any testimony, conversations, or presentations that
20   might reveal Confidential information.
21         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
22   support staff).
23         2.5    Designating Party: a Party or Non-Party that designates information or
24   items that it produces in disclosures or in responses to discovery as
25   “CONFIDENTIAL.”
26         2.6    Disclosure or Discovery Material: all items or information, regardless of
27   the medium or manner in which it is generated, stored, or maintained (including,
28   among other things, testimony, transcripts, and tangible things), that are produced or

                                                4
                                   STIPULATED PROTECTIVE ORDER
 1   generated in disclosures or responses to discovery in this matter.
 2         2.7    Expert: a person with specialized knowledge or experience in a matter
 3   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 4   an expert witness or as a consultant in this Action.
 5         2.8    House Counsel: attorneys who are employees of a party to this Action.
 6   House Counsel does not include Outside Counsel of Record or any other outside
 7   counsel.
 8         2.9    Non-Party: any natural person, partnership, corporation, association, or
 9   other legal entity not named as a Party to this action.
10         2.10 Outside Counsel of Record: attorneys who are not employees of a party
11   to this Action but are retained to represent or advise a party to this Action and have
12   appeared in this Action on behalf of that party or are affiliated with a law firm which
13   has appeared on behalf of that party, and includes support staff.
14         2.11 Party: any party to this Action, including all of its officers, directors,
15   employees, consultants, retained experts, and Outside Counsel of Record (and their
16   support staffs).
17         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
18   Discovery Material in this Action.
19         2.13 Professional Vendors: persons or entities that provide litigation support
20   services (e.g., photocopying, videotaping, translating, preparing exhibits or
21   demonstrations, and organizing, storing, or retrieving data in any form or medium)
22   and their employees and subcontractors.
23         2.14 Protected Material: any Disclosure or Discovery Material that is
24   designated as “CONFIDENTIAL.”
25         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
26   from a Producing Party.
27   3.    SCOPE
28         The protections conferred by this Stipulation and Order cover not only

                                                5
                                   STIPULATED PROTECTIVE ORDER
 1   Protected Material (as defined above), but also (1) any information copied or
 2   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 3   compilations of Protected Material; and (3) any testimony, conversations, or
 4   presentations by Parties or their Counsel that might reveal Protected Material.
 5         Any use of Protected Material at trial will be governed by the orders of the trial
 6   judge. This Order does not govern the use of Protected Material at trial.
 7   4.    DURATION
 8         Once a case proceeds to trial, all of the information that was designated as
 9   confidential or maintained pursuant to this protective order becomes public and will
10   be presumptively available to all members of the public, including the press, unless
11   compelling reasons supported by specific factual findings to proceed otherwise are
12   made to the trial judge in advance of the trial. See Kamakana v. City and County of
13   Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
14   showing for sealing documents produced in discovery from “compelling reasons”
15   standard when merits-related documents are part of court record). Accordingly, the
16   terms of this protective order do not extend beyond the commencement of the trial.
17   5.    DESIGNATING PROTECTED MATERIAL
18         5.1     Exercise of Restraint and Care in Designating Material for Protection.
19   Each Party or Non-Party that designates information or items for protection under this
20   Order must take care to limit any such designation to specific material that qualifies
21   under the appropriate standards. The Designating Party must designate for protection
22   only those parts of material, documents, items, or oral or written communications that
23   qualify so that other portions of the material, documents, items, or communications
24   for which protection is not warranted are not swept unjustifiably within the ambit of
25   this Order.
26         Mass, indiscriminate, or routinized designations are prohibited. Designations
27   that are shown to be clearly unjustified or that have been made for an improper
28   purpose (e.g., to unnecessarily encumber the case development process or to impose

                                               6
                                  STIPULATED PROTECTIVE ORDER
 1   unnecessary expenses and burdens on other parties) may expose the Designating
 2   Party to sanctions.
 3         If it comes to a Designating Party’s attention that information or items that it
 4   designated for protection do not qualify for protection, that Designating Party must
 5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 6         5.2    Manner and Timing of Designations. Except as otherwise provided in
 7   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 9   under this Order must be clearly so designated before the material is disclosed or
10   produced.
11         Designation in conformity with this Order requires:
12                         (a)   for information in documentary form (e.g., paper or
13                electronic documents, but excluding transcripts of depositions or other
14                pretrial or trial proceedings), that the Producing Party affix at a
15                minimum, the legend “CONFIDENTIAL” (hereinafter
16                “CONFIDENTIAL legend”), to each page that contains protected
17                material. If only a portion or portions of the material on a page qualifies
18                for protection, the Producing Party also must clearly identify the
19                protected portion(s) (e.g., by making appropriate markings in the
20                margins).
21                         A Party or Non-Party that makes original documents available for
22                inspection need not designate them for protection until after the
23                inspecting Party has indicated which documents it would like copied and
24                produced. During the inspection and before the designation, all of the
25                material made available for inspection will be deemed
26                “CONFIDENTIAL.” After the inspecting Party has identified the
27                documents it wants copied and produced, the Producing Party must
28                determine which documents, or portions thereof, qualify for protection

                                                 7
                                    STIPULATED PROTECTIVE ORDER
 1                under this Order. Then, before producing the specified documents, the
 2                Producing Party must affix the “CONFIDENTIAL legend” to each page
 3                that contains Protected Material. If only a portion or portions of the
 4                material on a page qualifies for protection, the Producing Party also must
 5                clearly identify the protected portion(s) (e.g., by making appropriate
 6                markings in the margins).
 7                       (b)    for testimony given in depositions that the Designating
 8                Party identify the Disclosure or Discovery Material on the record, before
 9                the close of the deposition all protected testimony.
10                       (c)    for information produced in some form other than
11                documentary and for any other tangible items, that the Producing Party
12                affix in a prominent place on the exterior of the container or containers
13                in which the information is stored the legend “CONFIDENTIAL.” If
14                only a portion or portions of the information warrants protection, the
15                Producing Party, to the extent practicable, will identify the protected
16                portion(s).
17         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
18   failure to designate qualified information or items does not, standing alone, waive the
19   Designating Party’s right to secure protection under this Order for such material.
20   Upon timely correction of a designation, the Receiving Party must make reasonable
21   efforts to assure that the material is treated in accordance with the provisions of this
22   Order.
23   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
24         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
25   designation of confidentiality at any time that is consistent with the Court’s
26   Scheduling Order.
27         6.2    Meet and Confer. The Challenging Party will initiate the dispute
28   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1

                                                8
                                   STIPULATED PROTECTIVE ORDER
 1   et seq.
 2             6.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
 3   joint stipulation pursuant to Local Rule 37-2.
 4             6.4   The burden of persuasion in any such challenge proceeding will be on
 5   the Designating Party. Frivolous challenges, and those made for an improper purpose
 6   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 7   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 8   or withdrawn the confidentiality designation, all parties will continue to afford the
 9   material in question the level of protection to which it is entitled under the Producing
10   Party’s designation until the Court rules on the challenge.
11   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
12             7.1   Basic Principles. A Receiving Party may use Protected Material that is
13   disclosed or produced by another Party or by a Non-Party in connection with this
14   Action only for prosecuting, defending, or attempting to settle this Action. Such
15   Protected Material may be disclosed only to the categories of persons and under the
16   conditions described in this Order. When the Action has been terminated, a Receiving
17   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
18             Protected Material must be stored and maintained by a Receiving Party at a
19   location and in a secure manner that ensures that access is limited to the persons
20   authorized under this Order.
21             7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
22   otherwise ordered by the court or permitted in writing by the Designating Party, a
23   Receiving Party may disclose any information or item designated
24   “CONFIDENTIAL” only to:
25                         (a)   the Receiving Party’s Outside Counsel of Record in this
26                   Action, as well as employees of said Outside Counsel of Record to
27                   whom it is reasonably necessary to disclose the information for this
28                   Action;

                                                  9
                                     STIPULATED PROTECTIVE ORDER
 1         (b)    the officers, directors, and employees (including House
 2   Counsel) of the Receiving Party to whom disclosure is reasonably
 3   necessary for this Action;
 4         (c)    Experts (as defined in this Order) of the Receiving Party to
 5   whom disclosure is reasonably necessary for this Action and who have
 6   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7         (d)    the Court and its personnel;
 8         (e)    court reporters and their staff;
 9         (f)    professional jury or trial consultants, mock jurors, and
10   Professional Vendors to whom disclosure is reasonably necessary for
11   this Action and who have signed the “Acknowledgment and Agreement
12   to Be Bound” (Exhibit A);
13         (g)    the author or recipient of a document containing the
14   information or a custodian or other person who otherwise possessed or
15   knew the information;
16         (h)    during their depositions, witnesses, and attorneys for
17   witnesses, in the Action to whom disclosure is reasonably necessary
18   provided: (1) the deposing party requests that the witness sign the form
19   attached as Exhibit A hereto; and (2) they will not be permitted to keep
20   any confidential information unless they sign the “Acknowledgment and
21   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
22   Designating Party or ordered by the court. Pages of transcribed
23   deposition testimony or exhibits to depositions that reveal Protected
24   Material may be separately bound by the court reporter and may not be
25   disclosed to anyone except as permitted under this Stipulated Protective
26   Order; and
27         (i)    any mediator or settlement officer, and their supporting
28   personnel, mutually agreed upon by any of the parties engaged in

                                  10
                     STIPULATED PROTECTIVE ORDER
 1                settlement discussions.
 2   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
 3         PRODUCED IN OTHER LITIGATION
 4         If a Party is served with a subpoena or a court order issued in other litigation
 5   that compels disclosure of any information or items designated in this Action as
 6   “CONFIDENTIAL,” that Party must:
 7                      (a)    promptly notify in writing the Designating Party. Such
 8                notification will include a copy of the subpoena or court order;
 9                      (b)    promptly notify in writing the party who caused the
10                subpoena or order to issue in the other litigation that some or all of the
11                material covered by the subpoena or order is subject to this Protective
12                Order. Such notification will include a copy of this Stipulated Protective
13                Order; and
14                      (c)    cooperate with respect to all reasonable procedures sought
15                to be pursued by the Designating Party whose Protected Material may be
16                affected.
17         If the Designating Party timely seeks a protective order, the Party served with
18   the subpoena or court order will not produce any information designated in this action
19   as “CONFIDENTIAL” before a determination by the court from which the subpoena
20   or order issued, unless the Party has obtained the Designating Party’s permission. The
21   Designating Party will bear the burden and expense of seeking protection in that court
22   of its confidential material and nothing in these provisions should be construed as
23   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
24   directive from another court.
25   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
26         PRODUCED IN THIS LITIGATION
27                      (a)    The terms of this Order are applicable to information
28                produced by a Non-Party in this Action and designated as

                                               11
                                  STIPULATED PROTECTIVE ORDER
 1   “CONFIDENTIAL.” Such information produced by Non-Parties in
 2   connection with this litigation is protected by the remedies and relief
 3   provided by this Order. Nothing in these provisions should be construed
 4   as prohibiting a Non-Party from seeking additional protections.
 5           (b)   In the event that a Party is required, by a valid discovery
 6   request, to produce a Non-Party’s confidential information in its
 7   possession, and the Party is subject to an agreement with the Non-Party
 8   not to produce the Non-Party’s confidential information, then the Party
 9   will:
10                 (1)      promptly notify in writing the Requesting Party and
11           the Non-Party that some or all of the information requested is
12           subject to a confidentiality agreement with a Non-Party;
13                 (2)      promptly provide the Non-Party with a copy of the
14           Stipulated Protective Order in this Action, the relevant discovery
15           request(s), and a reasonably specific description of the information
16           requested; and
17                 (3)      make the information requested available for
18           inspection by the Non-Party, if requested.
19           (c)   If the Non-Party fails to seek a protective order from this
20   court within 14 days of receiving the notice and accompanying
21   information, the Receiving Party may produce the Non-Party’s
22   confidential information responsive to the discovery request. If the Non-
23   Party timely seeks a protective order, the Receiving Party will not
24   produce any information in its possession or control that is subject to the
25   confidentiality agreement with the Non-Party before a determination by
26   the court. Absent a court order to the contrary, the Non-Party will bear
27   the burden and expense of seeking protection in this court of its
28   Protected Material.

                                      12
                         STIPULATED PROTECTIVE ORDER
 1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 7   persons to whom unauthorized disclosures were made of all the terms of this Order,
 8   and (d) request such person or persons to execute the “Acknowledgment and
 9   Agreement to Be Bound” that is attached hereto as Exhibit A.
10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11         PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection,
14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16   may be established in an e-discovery order that provides for production without prior
17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
18   parties reach an agreement on the effect of disclosure of a communication or
19   information covered by the attorney-client privilege or work product protection, the
20   parties may incorporate their agreement in the stipulated protective order submitted to
21   the court.
22   12.   MISCELLANEOUS
23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in this
28   Stipulated Protective Order. Similarly, no Party waives any right to object on any

                                               13
                                  STIPULATED PROTECTIVE ORDER
 1   ground to use in evidence of any of the material covered by this Protective Order.
 2         12.3 Filing Protected Material. A Party that seeks to file under seal any
 3   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 4   only be filed under seal pursuant to a court order authorizing the sealing of the
 5   specific Protected Material at issue. If a Party's request to file Protected Material
 6   under seal is denied by the court, then the Receiving Party may file the information in
 7   the public record unless otherwise instructed by the court.
 8   13.   FINAL DISPOSITION
 9         After the final disposition of this Action, as defined in paragraph 4, within 60
10   days of a written request by the Designating Party, each Receiving Party must return
11   all Protected Material to the Producing Party. As used in this subdivision, “all
12   Protected Material” includes all copies, abstracts, compilations, summaries, and any
13   other format reproducing or capturing any of the Protected Material. The Receiving
14   Party must submit a written certification to the Producing Party (and, if not the same
15   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
16   (by category, where appropriate) all the Protected Material that was returned and (2)
17   affirms that the Receiving Party has not retained any copies, abstracts, compilations,
18   summaries or any other format reproducing or capturing any of the Protected
19   Material. Notwithstanding this provision, Counsel are entitled to retain an archival
20   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
21   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
22   work product, and consultant and expert work product, even if such materials contain
23   Protected Material. Any such archival copies that contain or constitute Protected
24   Material remain subject to this Protective Order as set forth in Section 4
25   (DURATION).
26   14.   VIOLATION
27         Any willful violation of this Order may be punished by civil or criminal
28   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary

                                                14
                                   STIPULATED PROTECTIVE ORDER
 1
 2                                         EXHIBIT A
 3
 4            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 5
 6         I, _____________________________ [full name], of _________________
 7   [full address], declare under penalty of perjury that I have read in its entirety and
 8   understand the Stipulated Protective Order that was issued by the United States
 9   District Court for the Central District of California on [date] in the case of
10   ___________ [insert case name and number]. I agree to comply with and to be
11   bound by all the terms of this Stipulated Protective Order and I understand and
12   acknowledge that failure to so comply could expose me to sanctions and punishment
13   in the nature of contempt. I solemnly promise that I will not disclose in any manner
14   any information or item that is subject to this Stipulated Protective Order to any
15   person or entity except in strict compliance with the provisions of this Order.
16         I further agree to submit to the jurisdiction of the United States District Court
17   for the Central District of California for the purpose of enforcing the terms of this
18   Stipulated Protective Order, even if such enforcement proceedings occur after
19   termination of this action. I hereby appoint __________________________ [full
20   name] of _______________________________________ [full address and
21   telephone number] as my California agent for service of process in connection with
22   this action or any proceedings related to enforcement of this Stipulated Protective
23   Order.
24
25         Date: ______________________________________
26         City and State where signed: _________________________________
27         Printed name: _______________________________
28         Signature: __________________________________

                                                16
                                   STIPULATED PROTECTIVE ORDER
